EXHIBIT 10.7

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), which is dated as of
November 15, 2007, is executed by CHASE PARK PLAZA, LLC, a Delaware limited
liability company (“Borrower”), and BEHRINGER HARVARD OPPORTUNITY REIT I, INC.,
a Maryland corporation (“Guarantor”), as a condition of, and to induce BANK OF
AMERICA, N.A., a national banking association (“Administrative Agent”) and
certain other lenders (collectively, the “Lenders”) now or hereafter made a
party to the Loan Agreement (as herein defined) to make, a construction loan
(the “Loan”) to Borrower evidenced or to be evidenced by a Promissory Note made
by Borrower payable to the order of Administrative Agent in the face principal
amount of $86,200,000.00 (the “Note”). The Loan is secured or to be secured by a
Deed of Trust, Security Agreement, Fixture Filing and Financing Statement (the
“Deed of Trust”) dated of even date herewith encumbering certain real and
personal property as therein described (collectively, the “Property”), including
the land described in Exhibit A which is attached hereto and made a part hereof.

 

1.                                       Certain Definitions. As used in this
Agreement:

 

“Claim” means any controversy or claim between one or more Obligors and
Administrative Agent, whether arising in contract or tort or by statute, that
arises out of or relates to this Agreement, including any renewals, extensions
or modifications hereof.

 

“Cut-Off Date” means the earlier of the following two dates: (a) the date on
which the indebtedness and obligations secured by the Deed of Trust have been
paid and performed in full and the Deed of Trust has been released; or (b) the
date on which the lien of the Deed of Trust is fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and possession of the Property has been given to and accepted by the purchaser
or grantee free of occupancy and claims to occupancy by Obligors and their
heirs, devisees, representatives, successors and assigns; provided, however,
that if such payment, performance, release, foreclosure or conveyance is
challenged in proceedings under any Debtor Relief Law or otherwise, the Cut-Off
Date shall be deemed not to have occurred until such challenge is validly
released, dismissed with prejudice or otherwise barred by law from further
assertion.

 

“Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the rights of creditors.

 

“Default” has the same meaning ascribed to the term “Event of Default” in the
Deed of Trust and includes any breach of any covenant, representation or
warranty and any other default under this Agreement, subject to any applicable
notice and cure period.

 

“Default Rate” has the meaning ascribed to such term in the Note.

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 1

 

--------------------------------------------------------------------------------


 

“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of the Property of such scope as may be reasonably
requested by Administrative Agent or another Indemnified Party, including the
taking of soil borings and air and groundwater samples and other above- and
below-ground testing, by a consulting firm reasonably acceptable to such
Indemnified Party and made in accordance with the established guidelines of such
Indemnified Party.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial or other private or governmental or regulatory action at
any time threatened, instituted or completed pursuant to any applicable
Environmental Requirement, against Borrower or any Obligor against or with
respect to the Property or any condition, use or activity on the Property
(including any such action against Administrative Agent and any other Lender),
and any claim at any time threatened or made by any person against any Obligor
or against or with respect to the Property or any condition, use or activity on
the Property (including any such action against Administrative Agent and any
other Lender), relating to damage, contribution, cost recovery, compensation,
loss or injury resulting from or in any way arising in connection with any
Hazardous Material or any Environmental Requirement.

 

“Environmental Damages” means all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, costs and expenses (including fees, costs and
expenses of attorneys, consultants, contractors, experts and laboratories), of
any and every kind and character, contingent or otherwise, matured or unmatured,
known or unknown, foreseeable or unforeseeable, made, incurred, suffered,
brought, or imposed at any time and from time to time, and arising in whole or
in part from any of the following matters, regardless of whether caused by an
Obligor or a tenant or subtenant, or a prior owner of the Property or its tenant
or subtenant, or any third party:

 

(a)                                  The presence of any Hazardous Material on
the Property, or any escape, seepage, leakage, spillage, emission, release,
discharge or disposal of any Hazardous Material on or from the Property, or the
migration or release or threatened migration or release of any Hazardous
Material to, from or through the Property, on or before the Cut-Off Date; or

 

(b)                                 Any act, omission, event or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean-up, transport or disposal of any
Hazardous Material which is or was present on the Property on or before the
Cut-Off Date; or

 

(c)                                  The breach of any representation, warranty,
covenant or agreement contained in this Agreement because of any event or
condition occurring or existing on or before the Cut-Off Date; or

 

(d)                                 Any violation on or before the Cut-Off Date,
of any Environmental Requirement in effect on or before the Cut-Off Date,
regardless of whether any act, omission, event or circumstance giving rise to
the violation constituted a violation at the time of the occurrence or inception
of such act, omission, event or circumstance; or

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 2

 

--------------------------------------------------------------------------------


 

(e)                                  Any Environmental Claim, or the filing or
imposition of any environmental lien against the Property, because of, resulting
from, in connection with, or arising out of any of the matters referred to in
clauses (a) through (d) preceding.

 

Without limiting the generality of the foregoing, “Environmental Damages”
includes: (i) the investigation or remediation of any such Hazardous Material or
violation of any such Environmental Requirement, including the preparation of
any feasibility studies or reports and the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration,
monitoring or similar work required by any Environmental Requirement or
necessary to have full use and benefit of the Property as contemplated by the
Loan Documents (including any of the same in connection with any foreclosure
action or transfer in lieu thereof); (ii) injury or damage to any person,
property or natural resource occurring on or off the Property and constituting
an Environmental Claim, including the cost of demolition and rebuilding of any
improvements on real property; (iii) all liability to pay or indemnify any
person or governmental authority for costs expended in connection with any of
the matters included within this definition of Environmental Damages; (iv) the
investigation and defense of any claim, whether or not such claim is ultimately
defeated; and (v) the settlement of any claim or judgment.

 

“Environmental Law” means any federal, state or local law, statute, ordinance,
code, rule, regulation, license, authorization, decision, order, injunction,
decree, or rule of common law, and any judicial interpretation of any of the
foregoing, which pertains to health or safety (as they relate to exposure to, or
the presence of, Hazardous Materials), any Hazardous Material, or the
environment (including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks) and shall include the Solid
Waste Disposal Act, 42 U.S.C. § 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq.
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”); the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
and any other state or federal environmental statutes, and all rules,
regulations, orders and decrees now or hereafter promulgated under any of the
foregoing, as any of the foregoing now exist or may be changed or amended or
come into effect in the future.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction (including any condition or requirement imposed by any insurance or
surety company), as the same now exists or may be changed or amended or come
into effect in the future, which pertains to health or safety (as they relate to
exposure to, or the presence of, Hazardous Materials), any Hazardous Material,
or the environment, including ground, air, water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Hazardous Material” means any substance, whether solid, liquid or gaseous:
(a) which is listed, defined or regulated as a “hazardous substance”, “hazardous
waste” or “solid waste”, or otherwise classified as hazardous or toxic, in or
pursuant to any Environmental Requirement; or (b) which is or which contains
asbestos, radon, any polychlorinated biphenyl, urea formaldehyde foam
insulation, explosive or radioactive material, or motor fuel or other

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 3

 

--------------------------------------------------------------------------------


 

petroleum hydrocarbons; or (c) which causes or poses a threat to cause a
contamination or nuisance on the Property or any adjacent property or a hazard
to the environment or to the health or safety of persons on the Property by
virtue of exposure thereto or the presence thereof.

 

“Indemnified Party” means each of the following persons and entities:
(a) Administrative Agent, the other Lenders, or any subsequent holder of the
Note; (b) Trustee; (c) any persons or entities owned or controlled by, owning or
controlling, or under common control or affiliated with, Administrative Agent,
the other Lenders, any subsequent holder of the Note, and/or Trustee; (d) any
participants and co-lenders in the Loan; (e) the directors, officers, partners,
employees, attorneys and agents of each of the foregoing persons and entities;
and (f) the heirs, personal representatives, successors and assigns of each of
the foregoing persons and entities.

 

“Loan Agreement” means that certain Construction Loan Agreement dated of even
date herewith, executed by Administrative Agent, Syndication Agent, Borrower,
and the other Lenders now or hereafter made a party thereto, as hereafter
amended or modified.

 

“Loan Documents” has the meaning ascribed to such term in the Deed of Trust.

 

“Obligor” means any individual Borrower or Guarantor and “Obligors” means some
or all of the persons and entities comprising Borrower and/or Guarantor,
collectively.

 

“On” or “on”, when used with respect to the Property or any property adjacent to
the Property, means “on, in, under, above or about.”

 

“Syndication Agent” means National City Bank.

 

“Trustee” means the Trustee under the Deed of Trust.

 

2.                                       Representations and Warranties. Except
as otherwise disclosed in the Environmental Assessment delivered to
Administrative Agent in connection with the Loan, each Obligor, after due
inquiry and investigation in accordance with good commercial or customary
practices to determine whether contamination is present on the Property or
elsewhere in connection with any activity on the Property, hereby represents and
warrants to, and covenants with, Administrative Agent and the other Lenders,
without regard to whether Administrative Agent or the other Lenders has or
hereafter obtains any knowledge or report of the environmental condition of the
Property, as follows:

 

(a)                                  During the period of Borrower’s ownership
of the Property, the Property has not been used for industrial or manufacturing
purposes, for landfill, dumping or other waste disposal activities or
operations, for generation, storage, use, sale, treatment, processing, recycling
or disposal of any Hazardous Material (except in commercially reasonable amounts
and related to Borrower’s operation and renovation of the Property), for
underground or aboveground storage tanks, or for any other use that could give
rise to the release of any Hazardous Material on the Property; to the best of
Obligors’ knowledge, no such use of the Property occurred at any time prior to
the period of Borrower’s ownership of the Property; and to

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 4

 

--------------------------------------------------------------------------------


 

the best of Obligors’ knowledge, no such use on any adjacent property occurred
at any time prior to the date hereof;

 

(b)                                 To the best of Obligors’ knowledge, there is
no Hazardous Material (except in commercially reasonable amounts and related to
Borrower’s operation and renovation of the Property), storage tank (or similar
vessel) whether underground or otherwise, sump or well currently on the
Property;

 

(c)                                  Obligors have received no notice and have
no knowledge of any Environmental Claim or any completed, pending or proposed or
threatened investigation or inquiry concerning the presence or release of any
Hazardous Material on the Property or any adjacent property or concerning
whether any condition, use or activity on the Property or any adjacent property
is in violation of any Environmental Requirement;

 

(d)                                 To the best of Obligors’ knowledge, the
present conditions, uses and activities of and on the Property do not violate
any Environmental Requirement and the use of the Property which Borrower (and
each tenant and subtenant, if any) makes and intends to make of the Property
complies and will comply with all applicable Environmental Requirements;

 

(e)                                  The Property does not appear on and to the
best of Obligors’ knowledge has never been on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material;

 

(f)                                    Obligors have never applied for and been
denied environmental impairment liability insurance coverage relating to the
Property; and

 

(g)                                 No Obligor, and to Obligors’ knowledge no
tenant or subtenant, has obtained or is required to obtain any permit or
authorization to construct, occupy, operate, use or conduct any activity on any
of the Property by reason of any Environmental Requirement.

 

3.                                       Violations. Obligors will not cause,
commit, knowingly permit or allow to continue any violation of any Environmental
Requirement in respect of the Property (a) by any person or entity, including
any Obligor, or (b) by or with respect to the Property or any use of or activity
on the Property. In addition, Obligors will not cause, permit or allow to
continue the attachment of any environmental lien to the Property. Obligors will
not place, install, dispose of or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping or release of, any
Hazardous Material or storage tank (or similar vessel) on the Property and will
keep the Property free of Hazardous Material. Notwithstanding the foregoing
provisions of this Section 3, Obligors shall not be in Default under this
Section 3 should Obligors store commercially reasonable quantities of substances
on the Property which technically could be considered Hazardous Material;
provided that such substances are of a type and are held only in a quantity
normally used in connection with the construction, renovation, occupancy or
operation of comparable buildings (including but not limited to, cleaning fluids
and supplies normally used in the day-to-day operation of hotels), and such
substances are being held, stored and used in

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 5

 

--------------------------------------------------------------------------------


 

complete and strict compliance with all applicable Environmental Requirements.
The indemnity in Section 6 of this Agreement shall always apply to such
substances, and it shall be and continue to be the responsibility of Obligors to
take all remedial actions required under and in accordance with Section 5 of
this Agreement in the event of any unlawful release of any such substance.

 

4.                                       Notice to Administrative Agent.
Obligors shall promptly deliver to Administrative Agent a copy of each report
pertaining to the Property or to any Obligor prepared by or on behalf of any
Obligor pursuant to any Environmental Requirement. Obligors shall immediately
promptly advise Administrative Agent in writing of any Environmental Claim or of
the discovery of any Hazardous Material on the Property as soon as any Obligor
first obtains knowledge thereof, including a description of the nature and
extent of the Environmental Claim and/or Hazardous Material and all relevant
circumstances, to the extent such information is available at that time. Obligor
shall deliver, as reasonably practicable after the initial notice, a full and
complete description of the nature and extent of the Environmental Claim and/or
Hazardous Material and all relevant circumstances.

 

5.                                       Remedial Actions.

 

(a)                                  Except as permitted under Section 3 above,
if any Hazardous Material is discovered on the Property at any time and
regardless of the cause, Obligors shall promptly at Obligors’ sole risk and
expense and solely under the names of Obligors or any of them:  (i) remove,
treat, and dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements, or if such removal is prohibited by any
Environmental Requirement, take whatever action as is required by any
Environmental Requirement; and (ii) take such other action as is necessary to
have the full use and benefit of the Property as contemplated by the Loan
Documents. Obligors at their sole expense shall provide Administrative Agent
with reasonably satisfactory evidence of the actions taken as required in this
clause (a). Obligors shall provide to Administrative Agent within thirty (30)
days of Administrative Agent’s request a bond, letter of credit or other
financial assurance evidencing to Administrative Agent’s reasonable satisfaction
that all necessary funds are readily available to pay the costs and expenses of
the actions required by this clause (a) and to discharge any assessments or
liens established against the Property as a result of the presence of the
Hazardous Material on the Property.

 

(b)                                 All remedial actions shall be conducted
(i) in a diligent and timely fashion by licensed contractors acting under the
supervision of a consultant or consulting environmental engineer, and (ii) in
accordance with all Environmental Requirements and all other applicable
governmental requirements. The selection of the contractors and consultant or
consulting environmental engineer for the remedial actions, the contracts
entered into with such parties, any disclosures to or agreements with any public
or private agencies or parties relating to the remedial actions and any written
plan for the remedial actions (and any changes thereto) shall each, at the
option of Administrative Agent, be subject to the prior written approval of
Administrative Agent, which approval shall not be unreasonably withheld or
delayed. Within fifteen (15) business days after completion of such remedial
actions, Obligors shall obtain and deliver to Administrative Agent an
Environmental Assessment of the Property made after such completion which shall
confirm to Administrative Agent’s reasonable satisfaction that all

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 6

 

--------------------------------------------------------------------------------


 

required remedial action as stated above has been taken and successfully
completed and that there is no evidence or suspicion of any contamination or
risk of contamination on the Property or any adjacent property or of violation
of any Environmental Requirement with respect to any such Hazardous Material.

 

(c)                                  After the occurrence and during the
continuance of a Default, Administrative Agent may, but shall never be obligated
to, remove or cause the removal of any Hazardous Material from the Property (or
if removal is prohibited by any Environmental Requirement, take or cause the
taking of such other action as is required by any Environmental Requirement) if
Obligors fail to promptly commence such remedial actions following discovery and
thereafter diligently prosecute the same to the reasonable satisfaction of
Administrative Agent (without limitation of Administrative Agent’s rights to
declare a Default under any of the Loan Documents and to exercise all rights and
remedies available by reason thereof). Administrative Agent and its designees
are hereby granted access to the Property at any time or times, upon reasonable
notice (which may be written or oral), and a license which is coupled with an
interest and irrevocable, to remove or cause such removal or to take or cause
the taking of any such other action.

 

6.                                       Indemnity. Obligors hereby agree to
protect, indemnify, defend and hold Indemnified Parties and each of them
harmless from and against, and, if and to the extent paid, to reimburse them on
demand for, any and all Environmental Damages. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO ENVIRONMENTAL
DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE
OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY. HOWEVER, SUCH INDEMNITY SHALL NOT
APPLY TO A PARTICULAR INDEMNIFIED PARTY TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTY. Upon demand by any Indemnified Party,
Obligors shall diligently defend any Environmental Claim which affects the
Property or which is made or commenced against such Indemnified Party, whether
alone or together with Obligors or any other person, all at Obligors’ own cost
and expense and by counsel to be approved by such Indemnified Party in the
exercise of its reasonable judgment. In the alternative, at any time any
Indemnified Party may elect to conduct its own defense through counsel selected
by such Indemnified Party and at the cost and expense of Obligors; provided
that, unless conflicts between Indemnified Parties prevent their representation
by a single counsel, Obligors shall not be required to pay for more than one
counsel for such Indemnified Parties.

 

7.                                       Binding Obligations; Survival. The
representations, warranties, covenants and agreements in this Agreement shall be
binding upon Obligors and their successors, assigns and legal representatives
and shall inure to the benefit of Indemnified Parties and each of them;
provided, however, that Obligors may not assign this Agreement, or assign or
delegate any of their rights or obligations under this Agreement, without the
prior written consent of Administrative Agent in each instance. The
representations, warranties, covenants and agreements in this Agreement shall
not terminate on the Cut-Off Date or upon the release, foreclosure or other
termination of the Deed of Trust, but will survive the Cut-Off Date, the

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 7

 

--------------------------------------------------------------------------------


 

payment in full of the indebtedness secured by the Deed of Trust, foreclosure of
the Deed of Trust or conveyance in lieu of foreclosure, the release or
termination of the Deed of Trust and any and all of the other Loan Documents,
any investigation by or on behalf of any Indemnified Party, any proceeding under
any Debtor Relief Law, and any other event whatsoever. Without limiting the
generality of the foregoing, the obligations of Obligors to indemnify
Indemnified Parties under Section 6 after the Cut-Off Date shall be presumed,
unless shown by a preponderance of evidence to the contrary.

 

8.                                       Environmental Assessments. If any
Indemnified Party shall ever have reason to believe that any Hazardous Material
affects the Property, or if any Environmental Claim is made or threatened, or if
a Default shall have occurred and be continuing, or upon the occurrence of the
Cut-Off Date if requested by any Indemnified Party, Obligors shall at their
expense provide to such Indemnified Party from time to time, in each case within
thirty (30) days after request by such Indemnified Party, an Environmental
Assessment made after the date of such request. Obligors will cooperate with
each consulting firm making any such Environmental Assessment and will supply to
the consulting firm, from time to time and promptly on request, all information
available to Obligors to facilitate the completion of the Environmental
Assessment. If Obligors fail to furnish any Indemnified Party within ten
(10) business days after such Indemnified Party’s request with a copy of an
agreement with an acceptable environmental consulting firm to provide such
Environmental Assessment, or if Obligors fail to furnish to any Indemnified
Party such Environmental Assessment within thirty (30) days after request by
such Indemnified Party, the Indemnified Party may cause any such Environmental
Assessment to be made at Obligors’ expense and risk. Indemnified Parties and
their designees are hereby granted access to the Property at any time or times,
upon reasonable notice (which may be written or oral), and a license which is
coupled with an interest and irrevocable, to make or cause to be made such
Environmental Assessments. All reasonable costs and expenses incurred by any
Indemnified Party in connection with any Environmental Assessment conducted in
accordance with this Section 8 shall be paid by Obligors. Indemnified Parties
shall be under no duty to make any Environmental Assessment of the Property, and
in no event shall any such Environmental Assessment by any Indemnified Party be
or give rise to a representation that any Hazardous Material is or is not
present on the Property, or that there has been or shall be compliance with any
Environmental Requirement, nor shall Obligors or any other person be entitled to
rely on any Environmental Assessment made by or at the request of any
Indemnified Party. Indemnified Parties owe no duty of care to protect Obligors
or any other person against, or to inform them of, any Hazardous Material or
other adverse condition affecting the Property.

 

9.                                       Information. The results of all
investigations conducted and/or Environmental Assessments prepared by or for any
Indemnified Party shall be and at all times remain the property of the
Indemnified Party and under no circumstances shall any Indemnified Party have
any obligation whatsoever to disclose or otherwise make available to Obligors or
any other party such results or any other information obtained by any
Indemnified Party in connection with such investigations and reports.
Notwithstanding the foregoing, Indemnified Parties hereby reserve the right, and
Obligors hereby expressly authorize any Indemnified Party, to make available to
any party (including any governmental agency or authority and any prospective
bidder at any foreclosure sale of the Property) any and all Environmental
Assessments that any Indemnified Party may have with respect to the Property.
Obligors consent to Indemnified Parties notifying

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 8

 

--------------------------------------------------------------------------------


 

any party (either as part of a notice of sale or otherwise) of the availability
of any or all of the Environmental Assessments and the information contained
therein. Obligors acknowledge that Indemnified Parties cannot control or
otherwise assure the truthfulness or accuracy of the Environmental Assessments,
and further acknowledge that the release of the Environmental Assessments, or
any information contained therein, to prospective bidders at any foreclosure
sale of the Property may have a material and adverse effect upon the amount that
a party may bid at such sale. Obligors agree that Indemnified Parties shall have
no liability whatsoever as a result of delivering any or all of the
Environmental Assessments or any information contained therein to any third
party, and Obligors hereby release and forever discharge Indemnified Parties
from any and all claims, damages, or causes of action, arising out of, connected
with or incidental to the Environmental Assessments or the delivery thereof.
Notwithstanding the foregoing, in the event any Indemnified Party brings any
claim against Obligors as a result of an investigation or Environmental
Assessment, such Indemnified Party shall provide Obligors with such
investigation or Environmental Assessment in connection with the claim.

 

10.                                 Cross-Default with Loan Documents. Any
Default under this Agreement shall constitute a Default under the Loan
Documents. In addition, any Default under any of the Loan Documents shall
constitute a Default hereunder.

 

11.                                 Payable on Demand; Remedies. Any amounts to
be paid under this Agreement by Obligors (or any of them) from time to time
shall be payable by Obligors within ten (10) days after demand by Administrative
Agent or any other Indemnified Party. In addition to any other rights or
remedies Administrative Agent may have under this Agreement, at law or in
equity, upon the occurrence of a Default under this Agreement, Administrative
Agent may do or cause to be done whatever is necessary to cause the Property to
comply with all Environmental Requirements, and the cost thereof shall become
immediately due and payable upon demand by Administrative Agent, and if not paid
when due shall accrue interest at the Default Rate until paid.

 

12.                                 Cumulative Rights. The liability of Obligors
or any other person under this Agreement shall not be limited or impaired in any
way by any provision in the Loan Documents or applicable law limiting Obligors’
or such other person’s liability or Administrative Agent’s recourse or rights to
a deficiency judgment, or by any change, extension, release, inaccuracy, breach
or failure to perform by any party under the Loan Documents, Obligors’ (and, if
applicable, such other person’s) liability hereunder being direct and primary
and not as a guarantor or surety. Nothing in this Agreement or in any Loan
Document shall limit or impair any rights or remedies of Administrative Agent,
Trustee and/or any other Indemnified Party against any Obligor or any other
person under any Environmental Requirement or otherwise at law or in equity,
including any rights of contribution or indemnification.

 

13.                                 Consideration. Obligors acknowledge that
Administrative Agent and other Lenders have relied and will rely on the
representations, warranties, covenants and agreements herein in closing and
funding the Loan and that the execution and delivery of this Agreement is an
essential condition but for which Administrative Agent and the other Lenders
would not close or fund the Loan.

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 9

 

--------------------------------------------------------------------------------


 

14.                                 No Waiver. No delay or omission by any
Indemnified Party to exercise any right under this Agreement shall impair any
such right nor shall it be construed to be a waiver thereof. No waiver of any
single breach or default under this Agreement shall be deemed a waiver of any
other breach or default. Any waiver, consent or approval under this Agreement
must be in writing to be effective.

 

15.                                 Notices. All notices, requests, consents,
demands and other communications required or which any party desires to give
hereunder shall be in writing and shall be deemed sufficiently given or
furnished if delivered by personal delivery, by courier, or by registered or
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Agreement (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by electronic mail or facsimile. Any such notice or communication
shall be deemed to have been given either at the time of personal delivery or,
in the case of courier or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or, in the case of electronic
mail or facsimile, upon receipt; provided, that service of a notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met. Notwithstanding the foregoing, no notice of change of
address shall be effective except upon actual receipt. This Section 15 shall not
be construed in any way to affect or impair any waiver of notice or demand
provided in any Loan Document or to require giving of notice or demand to or
upon any person in any situation or for any reason.

 

16.                                 Invalid Provisions. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and a determination that the
application of any provision of this Agreement to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

17.                                 Construction. Whenever in this Agreement the
singular number is used, the same shall include plural where appropriate, and
vice versa; and words of any gender in this Agreement shall include each other
gender where appropriate. The headings in this Agreement are for convenience
only and shall be disregarded in the interpretation hereof. Reference to
“person” or “entity” means firms, associations, partnerships, joint ventures,
trusts, limited liability companies, corporations and other legal entities,
including public or governmental bodies, agencies or instrumentalities, as well
as natural persons. The words “include” and “including” shall be interpreted as
if followed by the words “without limitation.”

 

18.                                 Joint and Several Liability and Waivers by
Obligors.

 

(a)                                  Each Obligor agrees that it is jointly and
severally liable to Indemnified Parties for the payment of all obligations
arising under this Agreement, and that such liability is independent of the
obligations of the other Obligors. Any Indemnified Party may bring an action
against any Obligor, whether or not any action is brought against the other
Obligors.

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 10

 

--------------------------------------------------------------------------------


 

(b)                                 Each Obligor agrees that any release which
may be given by any Indemnified Party to the other Obligors will not release
such Obligor from its obligations under this Agreement.

 

(c)                                  Each Obligor waives any right to assert
against any Indemnified Party any defense, setoff, counterclaim, or claims which
such Obligor may have against the other Obligors or any other party liable to
Indemnified Parties or any of them for the obligations of Obligors under this
Agreement.

 

(d)                                 Each Obligor agrees that it is solely
responsible for keeping itself informed as to the financial condition of the
other Obligors and of all circumstances which bear upon the risk of nonpayment.
Each Obligor waives any right it may have to require Indemnified Parties to
disclose to such Obligor any information which Indemnified Parties or any of
them may now or hereafter acquire concerning the financial condition of the
other Obligors.

 

(e)                                  Each Obligor waives all rights to notices
of acceptance of this Agreement and further waives all rights to notices of
default or nonperformance by any other Obligor under this Agreement.

 

(f)                                    Until such time as (i) the indebtedness
and obligations secured by the Deed of Trust have been paid and performed in
full and the Deed of Trust has been released and (i) no claims have been made
that are covered under this Agreement, each Obligor waives any right of
subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under any
Debtor Relief Law, which such Obligor may now or hereafter have against any
other Obligor or any other person with respect to the obligations incurred under
this Agreement. Each Obligor waives any right to enforce any remedy that any
Indemnified Party now has or may hereafter have against any other Obligor.

 

(g)                                 No provision or waiver in this Agreement
shall be construed as limiting the generality of any other provision or waiver
contained in this Agreement. All of the waivers contained herein are irrevocable
and unconditional and are intentionally and freely made by each Obligor.

 

(h)                                 Subject to Section 18(f) above, each Obligor
hereby severally, absolutely, unconditionally, knowingly, and expressly waives:
(i) any right of subrogation such Obligor has or may have as against Borrower
with respect to the obligations arising hereunder; (ii) any right to proceed
against Borrower or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which Obligor may now
or hereafter have as against Borrower with respect to the obligations arising
hereunder; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of Borrower.

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 11

 

--------------------------------------------------------------------------------


 

19.                                 Applicable Law. The laws of the State of
Missouri and applicable United States federal law shall govern the rights and
duties of the parties hereto and the validity, enforcement and interpretation
hereof.

 

20.                                 Forum. This Agreement is performable in St.
Louis, Missouri. Each Obligor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the jurisdiction of
any state court or any United States federal court sitting in the State of Texas
and to the jurisdiction of any state court or any United States federal court
sitting in the state in which any of the Property is located, over any suit,
action or proceeding arising out of or relating to this Agreement. Each Obligor
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that such Obligor may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Each Obligor
hereby agrees and consents that, in addition to any methods of service or
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any state court or any United States federal court
sitting in the state specified above, may be made by certified or registered
mail, return receipt requested, directed to such Obligor at its address for
notice stated below, or at a subsequent address of which Administrative Agent
received actual notice from such Obligor in accordance with the Loan Documents,
and service so made shall be complete five (5) days after the same shall have
been so mailed. Nothing herein shall affect the right of any Indemnified Party
to serve process in any manner permitted by law or limit the right of such
Indemnified Party to bring proceedings against any Obligor in any other court or
jurisdiction.

 

21.                                 Administrative Agent Assigns; Disclosure of
Information. Administrative Agent may, at any time, sell, transfer, or assign
the Loan and any and all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement, in each case, in accordance with the Loan
Agreement. In the event of any such sale, transfer or assignment of the Loan or
any part thereof, the rights and benefits under this Agreement may be
transferred therewith to the extent applicable to the Loan or part thereof being
sold, transferred or assigned. Obligors waive notice of any sale, transfer or
assignment of the Loan or any part thereof, and agree that failure to give
notice of any such sale, transfer or assignment will not affect the liabilities
of Obligors hereunder. Administrative Agent is hereby authorized to disseminate
any information it now has or hereafter obtains pertaining to the Property or
this Agreement, including credit and/or other information on Obligors and/or any
party liable, directly or indirectly, for any part of the obligations under this
Agreement, in accordance with Section 6.6 of the Loan Agreement and to any
actual or prospective assignee or participant with respect to the Loan, to any
of Administrative Agent’s affiliates, including Banc of America Securities LLC,
to any regulatory body having jurisdiction over Administrative Agent, and to any
other parties as necessary or appropriate in Administrative Agent’s reasonable
judgment.

 

22.                                 Execution; Modification. This Agreement
may be executed in any number of identical counterparts, each of which shall be
deemed an original for all purposes and all of which constitute, collectively,
one agreement. This Agreement may be amended only by an

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 12

 

--------------------------------------------------------------------------------


 

instrument in writing intended for that purpose executed jointly by an
authorized representative of each party hereto.

 

23.                                 WAIVER OF JURY TRIAL. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, OBLIGORS AND ADMINISTRATIVE AGENT HEREBY WAIVE
TRIAL BY JURY IN RESPECT OF ANY “CLAIM” AS DEFINED IN SECTION 1. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY OBLIGORS AND ADMINISTRATIVE AGENT.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS
AGREEMENT. OBLIGORS AND ADMINISTRATIVE AGENT ARE EACH HEREBY AUTHORIZED TO FILE
A COPY OF THIS SECTION 23 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL. EACH OBLIGOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Page 13

 

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as of the date first set forth above.

 

 

BORROWER:

 

 

 

CHASE PARK PLAZA HOTEL, LLC, a Delaware limited

 

liability company

 

 

 

 

 

By:

Behringer Harvard Opportunity OP I, LP, a Texas

 

 

limited partnership, its authorized member

 

 

 

 

 

By:

BHO, Inc., a Delaware corporation, its

 

 

general partner

 

 

 

 

 

By: /s/ Gerald J. Reihsen, III

 

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President -

 

 

 

Corporate Development &

 

 

 

Legal and Secretary

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President - Corporate

 

 

Development & Legal and Secretary

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

Parcel 1 (Fee Simple):

 

Units 1, 2, 3, 3A, 4, 5, 6, 7, 9 and 16 of Park Plaza Master Condominium, a
Condominium in City Block 3882, according to the plat thereof recorded in Book
12082006 page 0379, including an un-divided interest in the common elements
thereto belonging, all according to and more particularly described in the
Master Declaration of Condominium Park Plaza Master Condominium dated
December 1, 2006 and recorded December 8, 2006 in Book 12082006 page 0378 of the
St. Louis City Records.

 

Parcel 2 (Easement):

 

Sub-surface easement more particularly described as follows:  A portion of the
public street rights-of-way known as Kingshighway Boulevard, 100 feet wide, and
Maryland Plaza, 80 feet wide, adjacent to Block 3882 of the City of St. Louis,
Missouri, lying between horizontal planes at elevation 72.35 and 82.20 above
0.00 on the St. Louis City Datum and bounded by vertical planes described as
follows:  Commencing at the intersection of the Northern line of Lindell
Boulevard, 100 feet wide, with the Eastern line of Kingshighway Boulevard, 100
feet wide; thence along said Eastern line of Kingshighway Boulevard, North 6
degrees 21 minutes 40 seconds West, 233.89 feet to the point of beginning of the
herein described tract of land; thence leaving said Eastern street line, and
running South 85 degrees 17 minutes 58 seconds West, 17.01 feet to a point;
thence along a line parallel with the Eastern line of Kingshighway Boulevard,
North 6 degrees 21 minutes 40 seconds West, 202.48 feet to a point; thence North
36 degrees 10 minutes 13 seconds East, 34.20 feet to a point; thence along a
line parallel with the Southern line of Maryland Plaza, South 88 degrees 57
minutes 40 seconds East, 107.00 feet to a point; thence North 86 degrees 28
minutes 40 seconds East, 25.15 feet to a point; thence along a line parallel
with the Southern line of Maryland Plaza, South 88 degrees 57 minutes 40 seconds
East, 61.50 feet to a point; thence South 6 degrees 21 minutes 40 seconds East,
14.12 feet to a point on the Southern line of Maryland Plaza at the Northeast
corner of property conveyed to Singleton by Deed recorded in Book 4189 page 404
of the St. Louis City records; thence along the Southern line of Maryland Plaza,
North 88 degrees 57 minutes 40 seconds West, 200.00 feet to its
intersection with the Eastern line of Kingshighway Boulevard, as aforementioned;
thence along said Eastern street line, South 6 degrees 21 minutes 40 seconds
East, 216.87 feet to the point of beginning.

 

Parcel 3 (Fee Simple):

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, beginning at
the intersection of the Northern line of Lindell Boulevard, 100 feet wide, with
the Eastern line of Kingshighway, 100 feet wide; thence along said Eastern line
of Kingshighway Boulevard, North 6 degrees 21 minutes 40 seconds West, 247.83
feet to a point; thence leaving said street line and running the following;
North 85 degrees 17 minutes 58 seconds East, 137.39 feet; South 4 degrees 42
minutes 25 seconds East, 8.16 feet and South 89 degrees 33 minutes 08 seconds
East, 61.67 feet

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Exhibit A - Page 1

 

--------------------------------------------------------------------------------


 

to a point; thence North 6 degrees 21 minutes 40 seconds West 1.98 feet to a
point; thence South 89 degrees 00 minutes 00 seconds East 46.97 feet to a point;
thence North 1 degree 02 minutes 20 seconds East 98.99 feet to a point; thence
leaving said point and running along a line parallel with and 94.00 feet
perpendicular distant South of the Southern line of Maryland Plaza, South 88
degrees 57 minutes 40 seconds East 252.68 feet to a point, said point being
distant North 88 degrees 57 minutes 40 seconds West, 68.24 feet from the Western
line of York Avenue, as measured along the last mentioned line and located on
the direct Northward prolongation of the Eastern wall of a concrete parking
garage; thence leaving said point and running along said prolongation, along the
Eastern wall of said parking garage and along its direct Southward prolongation
South 1 degree 06 minutes 00 seconds West, 139.23 feet to a point on the
Northern line of property conveyed to “220 Television, Inc.”, by deed recorded
in Book 154M page 1091 of the St. Louis City Records, said point being distant
North 88 degrees 57 minutes 40 seconds West, 88.41 feet from the Western line of
York Avenue, as measured along said Northern line; thence leaving the
aforementioned point and running along the Northern line of “220
Television, Inc.”, North 88 degrees 57 minutes 40 seconds West, 18.06 feet to
the Northwest corner thereof; thence along the Western line of said property,
South 1 degree 02 minutes 20 seconds West, 25.63 feet to a point on the Northern
wall of a one story, brick and concrete building; thence leaving said Western
property line and running along said Northern wall line South 88 degrees 52
minutes 34 seconds East, 6.97 feet to the Northeast corner of said one story
building and located on the Western wall of a two story brick and concrete block
building; thence along the wall line of said one story building and said two
story building, South 1 degree 06 minutes 59 seconds West, 24.32 feet to a
point; thence leaving the Eastern wall of said one story building and running
along the wall of said two story building the following:  South 88 degrees 53
minutes 01 seconds East, 9.04 feet; South 0 degrees 55 minutes 46 seconds West,
50.77 feet; North 88 degrees 53 minutes 07 seconds West, 1.20 feet; South 0
degrees 55 minutes 46 seconds West, 1.36 feet and South 88 degrees 53 minutes 07
seconds East, 1.20 feet to a point; thence leaving said wall line and running
South 1 degree 02 minutes 17 seconds West, 111.36 feet to a point on the
Northern line of Lindell Boulevard, as aforementioned, said point being distant
South 89 degrees 00 minutes 00 seconds East, 5.92 feet from the Southwest corner
of property conveyed to “220 Television Inc.”, as measured along the Northern
line of Lindell Boulevard; thence leaving said point and running along the
Northern line of said Lindell Boulevard North 89 degrees 00 minutes 00 seconds
West, 464.53 feet to the point of beginning.

 

Parcel 4 (Fee Simple):

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Commencing at the intersection of the Eastern line of
Kingshighway Boulevard, 100 feet wide, with the Southern line of Maryland Plaza,
80 feet wide; thence along said Southern line of Maryland Plaza, South 88
degrees 57 minutes 40 seconds East, 200.00 feet to a point, said point being the
Northeast corner of property conveyed to Singleton by deed recorded in Book 4189
page 404 of the St. Louis City records; thence leaving said street line and
running along a line parallel with the Eastern line of Kingshighway Boulevard
and being the Eastern line of said Singleton property South 6 degrees 21 minutes
40 seconds East, 94.79 feet to a point of beginning of the herein described
tract of land; thence leaving said point and running along a line parallel with
and 94.00 feet perpendicular distance South of the Southern line of Maryland
Plaza, South 88 degrees 57 minutes 40 seconds East, 59.83 feet to a point;
thence leaving said point and

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Exhibit A - Page 2

 

--------------------------------------------------------------------------------


 

running South 1 degrees 02 minutes 20 seconds West, 98.99 feet to a point;
thence leaving said point and running along a line parallel with the Northern
line of Lindell Boulevard, 100 feet wide, North 89 degrees 00 minutes 00 seconds
West, 46.97 feet to a point on the Eastern line of Singleton as aforementioned;
thence along said Eastern line of North 6 degrees 21 minutes 40 seconds West,
99.85 feet to the point of beginning.

 

Parcel 5 (Easement):

 

Easement for the benefit of Parcels No. 1, 3, and 4 herein described for the
purpose of vehicular and pedestrian access, ingress and egress, according to
Easement Agreement and Parking Space Lease dated July 31, 1998, by and between
W.S. Stallings Corporation, and Kingsdell L.P., recorded October 22, 1998 in
Book 1444M page 1253 over the area described therein as follows:

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, and described
as follows:  Beginning at a point in the South line of Maryland Avenue distant
200 feet 0 inches East of the intersection of said South line with the East line
of Kingshighway Boulevard; thence Southwardly parallel with Kingshighway
Boulevard and along the East line of property conveyed to Marvin E. Singleton by
deed recorded in Book 4189 page 404, 94 feet 9-1/2 inches to a point distant 94
feet 0 inches South of the South line of Maryland Avenue; thence Eastwardly
parallel with Maryland Avenue and along the North line of property conveyed to
Harvey Imbolden by deed recorded in Book 6227 page 294, 62 feet 0-3/8 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 39 feet 0 inches
to a point; thence Westwardly parallel with Maryland Avenue, 25 feet 6 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 55 feet 0 inches
to a point in the South line of Maryland Avenue, 48 feet 9 inches to the point
of beginning.

 

Parcel 6 (Easement):

 

Easements for the benefits of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction, use, maintenance, repair and reconstruction of
driveways and ingress and egress created by instrument designated “Driveway
Easement Agreement”, dated May 18, 1981 and recorded in Book 271M page 64 on
May 21, 1981 over the following described property:

 

Easement “A”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Beginning at a point on the Western line of York Avenue,
40 feet wide, at the Northeast corner of property conveyed to “220 Television
Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City records,
said point being distant North 7 degrees 08 minutes 40 seconds West, 215.57 feet
from the Northern line of Lindell Boulevard, 100 feet wide, as measured along
the Western line of York Avenue; thence leaving said Western street line and
running along the Northern line of “220 Television Inc.”, North 88 degrees 57
minutes 40 seconds West, 88.41 feet to a point, said point being on the direct
Southward prolongation of the Eastern wall of a Concrete Parking Garage; thence
leaving said point and running along said prolongation, North 1 degree 06
minutes 00 seconds East, 20.00 feet to a point; thence leaving said point and
running South 88 degrees 57 minutes 40 seconds East, 85.51 feet to a point on
the

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Exhibit A - Page 3

 

--------------------------------------------------------------------------------


 

Western line of York Avenue, as aforementioned; thence along said Western street
line South 7 degrees 08 minutes 40 seconds East, 20.21 feet to the point of
beginning.

 

Easement “B”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Commencing at a point on the Western line of York Avenue,
40 feet wide, at the Southeast corner of property conveyed to H & M Koplar by
deed recorded in Book 207M page 206 of the St. Louis City records, said point
being distant South 7 degrees 08 minutes 40 seconds East, 94.97 feet from the
Southern line of Maryland Plaza, 80 feet wide, as measured along the Western
line of York Avenue; thence along said Western street line South 7 degrees 08
minutes 40 seconds East, 19.00 feet to the point of beginning of the herein
described tract of land; thence continuing along said street line South 7
degrees 08 minutes 40 seconds East, 34.00 feet to a point; thence leaving said
Western street line and running North 75 degrees 38 minutes 39 seconds West,
8.51 feet and North 84 degrees 43 minutes 40 seconds West 67.74 feet to a point
on the Eastern wall of a concrete parking garage; thence along said Eastern wall
North 1 degree 06 minutes 00 seconds East, 20.50 feet to a point; thence leaving
said point and running North 89 degrees 06 minutes 58 seconds East, 59.61 feet
and North 70 degrees 50 minutes 17 seconds East, 12.14 feet to the point of
beginning.

 

Parcel 7 (Easement):

 

Easement for the benefit of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction use, storage, maintenance, demolition, repair and
reconstruction of a basement, including access thereto, created by instrument
designated “Basement Easement Agreement”, dated May 18, 1981 and recorded in
Book 271M page 84 on May 21, 1981 over the following described property:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Commencing at a point on the Northern line of Lindell
Boulevard, 100 feet wide, at the Southwest corner of property conveyed to “220
Television Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City
records; thence along the Northern line of Lindell Boulevard South 89 degrees 00
minutes 00 seconds East, 5.92 feet to a point; thence leaving said street line
and running North 1 degrees 02 minutes 17 seconds East, 24.71 feet to the point
of beginning of the herein described tract of land; thence continuing along the
last mentioned line, North 1 degrees 02 minutes 17 seconds East, 86.65 feet to
its intersection with the Southern wall of a two story brick and concrete block
building; thence along the wall of said building the following bearing and
distances:  North 88 degrees 53 minutes 07 seconds West, 1.20 feet; North 0
degrees 55 minutes 46 seconds East, 1.36 feet; South 88 degrees 53 minutes 07
seconds East, 1.20 feet; North 0 degrees 55 minutes 46 seconds East, 50.77 feet
and North 88 degrees 53 minutes 01 seconds West, 9.04 feet to its
intersection with the Eastern wall of a one story brick and concrete block
building; thence along the wall line of said one story and said two story
buildings North 1 degree 06 minutes 59 seconds East, 24.32 feet to the Northeast
corner of said one story building; thence leaving said point and running the
following bearings and distances; South 88 degrees 52 minutes 34 seconds East,
8.51 feet; South 1 degree 06 minutes 59 seconds West, 12.67 feet; South 88
degrees 53 minutes 01 seconds East, 8.93 feet and South 1 degree 12

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Exhibit A - Page 4

 

--------------------------------------------------------------------------------


 

minutes 50 seconds West, 57.77 feet to the Northwest corner of an eight story
brick building; thence along the Western wall of said building and the following
bearings and distances:  South 1 degree 23 minutes 44 seconds East, 78.19 feet;
South 88 degrees 36 minutes 16 seconds West, 0.27 feet and South 1 degree 23
minutes 44 seconds East, 14.46 feet to the Southwest corner thereof; thence
leaving said point and running North 89 degrees 17 minutes 57 seconds West,
11.81 feet to the point of beginning.

 

Parcel 8 (Easement):

 

Easements for ingress, egress, and placement of mechanical systems and storage
units created by the Reciprocal Easement Agreement executed by and between Chase
Park Plaza Hotel, LLC and The Private Residences, LLC dated December 1, 2006 and
recorded December 8, 2006 in Book 12082006 page 0382 and rerecorded December 13,
2006 in Book 12132006, Page 0266.

 

ENVIRONMENTAL INDEMNITY AGREEMENT – Exhibit A - Page 5

 

--------------------------------------------------------------------------------